MORRISON, Presiding Judge.
The appellant plead guilty to three indictments charging *430robbery by assault and was sentenced to twenty-five years in each case to run concurrently.
No statement of facts or bills of exception accompany the record.
By brief, the appellant’s counsel seeks to raise the question of the insanity of the appellant, knowledge of which he claims to have acquired since the trial.
Article 732b, V.A.C.C.P., as enacted by the last legislature, provides, in part, as follows:
“If the question of the sanity of the defendant is raised after his conviction and prior to the pronouncement of sentence in a felony case or while an appeal from that conviction is pending, and sufficient proof is shown to satisfy the judge of the convicting court that a reasonable doubt exists as to the sanity of the defendant, the judge shall impanel a jury to determine whether the defendant is sane or insane.”
It is apparent therefrom that the convicting court and not this court is the forum to which such showing should be made.
The judgments are affirmed.